IN THE SUPREME COURT OF IOWA
                              No. 09–1146

                         Filed November 19, 2010


STATE OF IOWA,

      Appellee,

vs.

WILLIAM JOHN BIXBY, JR.,

      Appellant.


      Appeal from the Iowa District Court for Muscatine County, Gary P.

Strausser, District Associate Judge.



      The defendant appeals a ruling by the district court overruling his

motion to suppress. AFFIRMED.



      Mark C. Smith, State Appellate Defender, David Arthur Adams,

Assistant State Appellate Defender, and Tyler L. Eason, Student Legal

Intern, for appellant.


      Thomas J. Miller, Attorney General, Darrel L. Mullins, Assistant

Attorney General, Gary R. Allison, County Attorney, and Korie L.

Shippee, Assistant County Attorney, for appellee.
                                      2

PER CURIAM.

      On the evening of September 18, 2008, Muscatine County detective

Michael Bailey was working as a traffic-enforcement patrol officer in a

marked sheriff’s department patrol car. That evening, Bailey observed a

truck stopped at the stop sign at the end of Iron City Avenue, facing

Highway 22.     Bailey recognized the truck because he had driven past

William John Bixby, Jr.’s residence many times and observed it parked

outside. Bailey also believed Bixby did not have a valid driver’s license.

      For approximately one and a half to two minutes, the truck sat at

the stop sign with its left turn signal blinking.     Eventually, the truck

turned left onto Highway 22, heading eastbound. Bailey could not see

into the vehicle to identify who was driving, so he followed it. As Bailey

followed the truck, he ran the truck’s license plate number and

confirmed that Bixby was the truck’s registered owner. Bailey also asked

the dispatcher to check Bixby’s driving history to see if he had a valid

driver’s license. The dispatcher informed Bailey that Bixby’s license was

currently   revoked,   and   he   could   not   operate   a   motor   vehicle.

Subsequently, Bailey activated his emergency lights and initiated a traffic

stop. Bailey did not observe the truck commit any traffic violations prior

to initiating the traffic stop. Instead, Bailey’s sole reason for stopping the

truck was the fact that the registered owner, Bixby, did not have a valid

driver’s license.

      Bailey exited his patrol car, approached the truck, and made

contact with the driver, Bixby.     He observed that Bixby was the sole

occupant of the vehicle. Bailey then told Bixby he did not have a valid

driver’s license and asked him why he was driving. Bixby stated he was

traveling to his sister’s house in Muscatine to take a shower because he

still did not have any water at his house, due to recent flooding in the
                                     3

area. As Bailey was conversing with Bixby, he noticed a strong odor of

intoxicating liquor coming from inside the truck.       After noticing this,

Bailey ordered Bixby to turn the truck off and exit the vehicle. Bailey

also asked Bixby how long it had been since he had consumed a drink;

Bixby responded, two hours.

      Bailey performed three field sobriety tests on Bixby—the horizontal

and vertical gaze nystagmus test, the walk-and-turn test, and the one-

leg-stand test. Bixby performed and failed the nystagmus tests, refused

to perform the walk-and-turn test, and attempted to perform but failed

the one-leg-stand test. After performing the field sobriety tests, Bailey

placed Bixby under arrest for an OWI and transported him to jail. At the

jail, Bixby refused a chemical test and an interview.

      The State charged Bixby with operating a motor vehicle while

intoxicated (second offense) in violation of Iowa Code section 321J.2(1)(a)

(2007) and driving while revoked in violation of Iowa Code section

321J.21. Bixby pleaded not guilty to the charges. Bixby filed a motion

to suppress evidence, arguing Bailey initiated the traffic stop of Bixby’s

vehicle without probable cause. The district court denied Bixby’s motion

to suppress and held Bailey had reasonable suspicion to initiate the

traffic stop. Bixby pleaded guilty to the charge of driving while revoked,

and the OWI charge proceeded to trial.

      The jury returned a verdict finding Bixby guilty of operating a

motor vehicle while intoxicated (second offense) in violation of Iowa Code

section 321J.2(1)(a). After sentencing, Bixby filed a notice of appeal.

      In a case decided today, State v. Vance, 790 N.W.2d 775 (Iowa

2010), we held

      an officer has reasonable suspicion to initiate an
      investigatory stop of a vehicle to investigate whether the
                                     4
      driver has a valid driver’s license when the officer knows the
      registered owner of the vehicle has a suspended license, and
      the officer is unaware of any evidence or circumstances
      indicating the registered owner is not the driver of the
      vehicle.

Vance, 790 N.W.2d at 781.

      Our ruling in Vance controls here.        Because we find Bailey had

reasonable suspicion to initiate an investigatory stop of the vehicle to

investigate whether the driver had a valid driver’s license, the district

court was correct in overruling Bixby’s motion to suppress. Therefore,

we affirm the judgment of the district court.
      AFFIRMED.

      This opinion shall not be published.